 In the Matter of FRED P. WEISSMAN COMPANY, A CORPORATIONandINTERNATIONAL LADIES' GARMENT WORKERS UNION, A. F. OF L.Case No. 9-C-0302.-Decided September30,'1946Mr. Allen Sinsheimer, Jr.,for the Board.,Mr. John L. Davis,of Lexington, Ky., andMr. David Leavenworth,of New York City, for the respondent.Mr. Julius Holzberg,of Cincinnati, Ohio, for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDEROn August 9,1946, Trial Examiner Irving Rogosin issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.The record in this case, taken together with our Decision in theearlier proceeding against the respondent,' shows that Sims was ex-cluded from employment for substantially the same anti-union con-siderations as motivated the exclusion of five other employees on Sep-tember 19 and 20 and October 29, 1945, and by substantially the samegroup of employees.The record further shows that at the time ofSims' exclusion the respondent had made no attempt to restore thepreviously excluded employees to their jobs and had taken no otheraction to prevent the recurrence of such misconduct, and that even after'Matter of Fred P. Weissman,et al.,69 N. L. R B. 1002.71 N. L. R. B., No. 18.147 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDSims' exclusion the respondent still did nothing to remedy the situa-tion.Upon these facts, the Trial Examiner found that the respond-ent was responsible for the exclusion of Sims onMarch7, 1946, andhe recommended that Sims be reinstated with back pay from that date.We agree.Had there been no background of unremedied exclusions in this case,we would have ordered the back pay to begin on the date that Simsrequested the respondent to reinstate her, rather than on the date ofthe exclusion.However, by failing to take reasonable measures toprevent the repetition of the earlier exclusions,the respondent encour-aged, and contributed to, the exclusion of Sims, as the Trial Examinerfound.For this reason we conclude that the respondent became liablefor the exclusion on the date it occurred.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Fred P. Weissman Company',a corporation, Harrodsburg, Kentucky, and its officers, agents, succes-sors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Ladies' GarmentWorkers Union, affiliated with the American Federation of Labor,or any other labor organization of its employees, by discriminatorilydischarging employees, or by discriminating in any other manner inregard to their hire or tenure of employment or any term or conditionof employment;(b)Discharging or otherwise discriminating against any of itsemployees because they have given testimony under the Act;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Ladies' GarmentWorkers Union, affiliated with the American Federation of Labor, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) Instruct its employees that it will not permit any group ofemployees to exclude other employees from the plant because of theirmembership in, or activities on behalf of, International Ladies' Gar-ment Workers Union, affiliated with the American Federation ofLabor, or any other labor organization, or because they have given FILED P.WEISSMAN COMPANY149testimony under the Act, and that physical assaults upon, or threats ofphysical violence to, their fellow-employees for such purposes, willnot be permitted in the plant or upon plant property at any time, andthat the respondent will take effective action to enforce these instruc-tions ;(b)Offer Mildred Purdon Sims immediate and full reinstatementto her former or a substantially equivalent position without prejudiceto her seniority and other rights'and privileges, and make her wholefor any loss of pay she may have suffered by reason of the discrimina-tion against her, by payment to her of a sum of money equal to thatwhich she normally would have earned as wages from the date of thediscriminatory exclusion to the date of the respondent's offer of rein-statement, less her net earnings during such period;(c)Post at its plant in Harrodsburg, Kentucky, copies of the noticeattached to the Intermediate Report marked "Appendix A." 2 Copiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the respondent's representa-tive, be posted by it immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTMr. Allen Sinsheimer, Jr.,for the Board.Mr. John L Davis,of Lexington, Ky., andMr. David Leavenworth,of NewYork, N Y, for the respondent.Mr. Julius Holzberg,of Cincinnati, Ohio, for the Union.STATEMENT OF THE 'CASEUpon a charge duly filed by International Ladies' Garment Workers Union,affiliatedwith the American Federation of Labor, herein called the Union,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Ninth Region (Cincinnati, Ohio), issued its complaint datedMay 14, 1946, against Fred P. Weissman Company, a corporation, herein calledthe respondent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section8 (1), (3), and (4) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat 449, 'herein called the Act. Copies of the complaint and thecharge, accompanied by notice of hearing thereon, were duly served upon therespondent and the Union.I This notice, however, shall be, and hereby is, amended by striking from the first para-graph thereof the words,"The recommendations of a Trial Examiner,"and substitutingin lieu thereof the words,"A Decision and Order." 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleged, in substancethat the respondent, on or about March 7, 1946, discharged Mildred PurdonSims' and has since failed and refused to reinstate her because of her member-ship in, activities on behalf of, and sympathy for the Union, for the purpose ofdiscouraging, and thereby discouraging membership in the Union, and for thefurther reason that she gave testimony under the Act at a previous hearing.involving the respondent conducted by the Board on February 20, 1946, inviolation of Section 8 (3) and (4) of the Act; and that, by the foregoing conduct,the respondent has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act, thereby engagingin unfair labor practices within the meaning of Section 8 (1) of the Act.The respondent filed no formal answer, but, through its counsel, admittedorally upon the record the allegations respecting its operation in interstate com-merce, and the status of the Union as a labor organization. It denied the re-maining allegations, particularly those relating to the commission of any unfairlabor practices.Pursuant to notice, a hearing was held at Harrodsburg, Kentucky, on June 6,1946, before Irving Rogosin, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, tl^e respondent, and the Union were represented bycounsel.All parties participated in the bearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the commencement of the hearing, counselfor the Board moved that the undersigned Trial Examiner await decision by theBoard in the prior case, before issuing his Intermediate Report, and that he take"judicial notice" of the Board's Decision and Order in that case.Ruling on thismotion was reserved. Inasmuch as the Board has issued its Decision since theclose of the hearing in the present case, and the undersigned has taken officialnotice of that Decision, it is unnecessary to rule upon this motion.All partiesavailed themselves of the opportunity to argue orally upon the record.Althoughall were also granted an opportunity to file briefs with the undersigned, only therespondent has filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF F-1CT2I 'THE BUSINESS OF THE RESPONDENTFred P. Weissman Company, a Kentucky corporation, with an office and prin-cipal place of business in Harrodsburg, Kentucky, is engaged primarily in themanufacture and sale of women's and junior misses' coatsDuring the 6-monthperiod preceding the date of the hearing, the respondent, in the course of itsbusiness, purchased raw materials, consisting of rayon, woolen cloths, assortedcotton cloths, buttons, and thread, valued in excess of $100,000, of which morethan 50 percent was shipped to its plant from points outside the State of Ken-tucky.During the same period, the respondent manufactured and sold finishedproducts valued in excess of $100,000, of which more than 50 percent was shippedto points outside the State of Kentucky.The respondent concedes that it is en-gaged in commerce within the meaning of the Act.3IAlso known as Mildred Frances Sims.2The facts found hereinafter are substantially uncontrovertedThe respondent restedat the close of the Board's case without calling any witnesses.3These findings are based upon a stipulation of the parties in the instant hearing.SeealsoMatte), of Fred P. Weissman, et al.,69 N L R. B. 1002. FREDP.WEISSMAN COMPANY151II.THE ORGANIZATION INVOLVEDInternational Ladies' Garment Workers Union, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membership employeesof the respondent.III.THE UNFAIR LABOR PRACTICESA. Background-the prior unfair labor practice caseThe Board, upon an amended charge duly filed by the Union, issued anamended complaint, dated January 9, 1946, and subsequently filed a supple-ment thereto, alleging that the respondent, and its predecessor,' had engagedin unfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act, by discriminating in regard tothe hire and tenure of employment of certain named employees,' thereby dis-couraging membership in the Union, and that, by the foregoing conduct, and byacquiescing in or permitting the exclusion, by a group of anti-union employees,of the aforesaid employees from the respondent's plant because of their unionaffiliation, and, by other conduct, had interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held upon the said amended complaint, andthe supplement thereto from February 18 to 20, and March 4 to 6, 1946, inclusive,before David Rein, a duly designated Trial Examiner.On July 31, 1946, theBoard issued its Decision and Order, substantially adopting the findings, con-clusions, and recommendations of the Trial Examiner, with additions and excep-tions noted 'therein, and finding that the respondent's predecessor had engagedin and was engaging in certain unfair labor practices by discriminating withregard to the hire and tenure of employment of the said employees, and byengaging in certain other unfair labor practices.The Board thereupon orderedthe predecessor of the respondent herein, and the respondent, as successor, tocease and desist therefrom and take certain affirmative action as requiredtherein.B. Discrimination in regard to the hire and tenure of employment of MildredPurdon SimsMildred Purdon Simswas employed by the respondent in the finishing depart-ment from April 1945 until March 7, 1946, when her employment was terminatedunder circumstances related hereinafter. In May 1945 she joined the Union andremained a member continuously thereafter until the time of the hearing. Shewas present at the plant on September 19, 1945, shortly after the employeesreturned from lunch when 3 employees, Margie Springate, Gladys Drury, andEdna Teater were excluded from the plant by a group of anti-union employees,led by Anne Frances Sallee .6During an altercation which ensued betweenemployees Laura Fuell and Dorothy Hayden, on the one hand, and Edna Teater,on the other, Teater was injured when Fuell and Hayden undertook to preventher from entering the plant.*The principal respondents named in the earlier proceeding,Case No 9-C-2150, wereFred P. Weissman,an individual d/b/a Fred P. Weissman Company, and Fred P. WeissmanCompany, a corporation.The complaint was subsequently dismissed as against MercerBoard of Trade, an unincorporated association,originally named as a party respondent.SeeMatter of Fred P. Weissman,et al., supra."Edna Teater,Margie Springate,Gladys Drury, Floyd Shirley, and Ethel Sallee."According to the uncontroverted testimony of Sims, which the undersigned credits,employees Elizabeth Jenkins, Anna Frances Sallee, and Laura Fuell participated in theexclusion of these employees from the plant. 152DECISIONS OF NATIONALLABOR RELATIONS BOARDSims, together with substantially all the female employees, remainedoutsidethe plant for about 30 or 40 minutes, after which about half of them enteredthe plantShortly afterward, they left the plantand remainedoutside untilAnna Frances Sallee addressed the employeesand announcedthat all thosewho were not in favor of the Union could return to the plant.Sallee specificallystated that the 3 employees who had been excludedearlierwould not be per-mitted in the plant. Sims thereupon reentered the plant with theremaining °employees.On the following day, September 20, employee Floyd Shirleywas excluded fromthe plant by a group of employees, under circumstances related in theBoard'sDecision and Order in the former case,' and for which the Board held that therespondent was answerable.Shirley's exclusion from the plant was followed, onOctober 29, by the exclusion of employee Ethel Sallee 8 by a group of employees.On February 20, 1946, the third day of the hearing on the complaint in theprior case, Sims testified as a witness on behalf of the BoardThe hearing wasadjourned on that day to March 4, and was concluded on March 6, 1946. Simscontinued to work at the plant from February 20, the date upon which she testi-fied, until the day after the hearing was concluded.That day, March 7, Sims checked out of the plant at about 5: 00 o'clock p. m.As she left the plant, she was confronted by a group of female employees, compris-ing substantially the same persons who had participated in the exclusions of the5 oth& employees between September 19 and October 29, 1945.Among the group,she identified employees Anna Frances Sallee, Frances Gabhart, Laura Fuell,Maggie Dean, Elizabeth Jenkins, and Martha Weldon. Sallee, apparently thespokesman for the group, told Sims that her services were no longer required,and warned her not to return to work the followingmorning asshe would not bepermitted in the plant.Sims made no reply and,left.°She made no effort to return to work the following day, Friday, but tele-phoned the plant on Monday afternoon, March 11, identified herself to thetelephone operator, and asked to speak to Fred P. Weissman, the respondent'spresident and chief executive officer.She was informed that he was out. Arequest to speak to Peter E Goodman, the respondent's personnel director andproductionmanager,10brought the response that he was busy at the time, butwould return her callSims telephoned 'again later that afternoon, again identi-fied herself, asked for both Weissman and Goodman, but received the same reply.She repeated this the following afternoon, telephoning from herhome in thepresence of Union Organizer Virginia Holcomb, in charge of the organizing cam-paign at the respondent's plant, with the same result.Later that afternoon,Holcomb telephoned the plant from Sims' home and, upon learning that Weiss-man was not at the plant, asked for Goodman. Instead of being put throughtoGoodman, she was connected with George Drimmer, the respondent's gen-eral manager, in charge of operations in Weissman's absence.Holcomb identi-fied herself as the union representative, and inquired whether Drimmer was' SeeMatter of Fred P. Weissman,et al.,citedsupra,where the events are related indetail.Not to be confused with Anna Frances Sallee.°Sims testified credibly, and without contradiction,that until she testified at the hearingor,February 20, she had been on "speaking terms" with the employees who were involvedin her exclusion from the plant,but that after she testified at the hearing these employeesdid not speak to her until the day of her eviction from the plant.10 It was stipulated in the instant hearing that Goodman was a time study man ; thathis duties as personnel director were limited to hiring employees and transferring themfl om job to job; but that Weissman was the only person who had authority to dischargeThere is no doubt, however,that Goodman was a supervisory employee,for whose conductthe respondent is accountable, and the undersigned so finds. FRED P.WEISSMAN COMPANY153aware that Sims had been excluded from the plant. Drimmer disclaimed allknowledge of the incident ; informed her that she would have to take up anymatters regarding the exclusion of employees from the plant with Weissman;that he, Drimmer, had nothing to do with it ; and that he had been instructedby Weissman not to interfere.Holcomb endeavored to tell Drimmer that Simshad been evicted from the plant, but he refused to discuss the matter, Shethereupon asked Drimmer whether, since he was taking Weissman's place duringhis absence, he was not concerned with absenteeism in the plant, referring toSims' absence since March 7.Drimmer, however, steadfastly declined to discussany matters involving the Union.Holcomb then asked him when Weissmanwould return, and Drimmer replied that he did not know.The next morning Goodman telephoned Sims at her home, told her that heunderstood she had been trying to reach him, and asked the reason for her call.Sims asked him if he realized that she had not been at work, and if he knew thereason.He replied that he was aware that she had not been at work, but hedid not know why. Sims thereupon told Goodman that when she checked outafter work on March 7 she was warned by a group of employees not to returnto the plant as she would not be permitted to enter ; that she had not left herjob voluntarily ; that she wanted her job; and asked him if there was anythinghe could do.Goodman told her that Weissman was the only person who coulddo anything for her, but that he was out of town.On March 14, 1946, Sims sent, by registered mail addressed to Weissman,Drimmer, and Goodman at the plant, identical letters, the text of which follows : "On Thursday-March 7, 1946 I was visited by a group of your employeeswho informed me that my services were no longer needed and that I wouldnot be allowed to enter your plant the next morning to continue my work.Among this group of employees who told me to not report for work werecertainmembers who has previously assaulted other employees of yourcompany and driven them from the plant.This threat was made to me afterI had testified before an Examiner of the National Labor Relations Board.I did not volunteer as a witness and I have tried to give you the best workin my power and it is no fault on my part that I am being prevented fromentering your plant to continue working for you.Iwant to continue on my job at your plant and will you please see thatI can return to work at once. I did not quit my job and I do want to continueto work.These letters were admittedly received on the same clay by the individuals towhom they were addressed.No reply was received by Sims to any of these letters,nor was any communication received by her from any official of the respondent.,She made no further effort to obtain reinstatement to her former position, norhas she been offered reinstatement isBetween March 15 and April 2, 1946, counsel for the Board and John L.Davis, counsel for the respondent, engaged in a series of telephone conversationsin connection with the former case, during which Sims' eviction from the plant"The letters were copied in longhand by Sim$ from a draft prepared by County attorney1.C James and Union Organizer Holcomb."Testimony was elicited from Sims by counsel for the respondent that, on the day fol-lowing her eviction from the plant, she returned, by another employee, a pair of "snips"or shears belonging to the respondent, which she used in connection with her work, andobtained a refund of the deposit which she had been required to post for the use of them.Simsfurther admitted that on the same day, a regular pay day, she called at the plant andobtained her pay check, but said nothing to anyone at the plant regarding what hadtranspiredthe day before.The undersignedfindsthe evidence insufficient to warrant afinding thatSimsintended, by the foregoing conduct, to terminate her employment volun-tarily, or that that was the legal effect of her conduct, especially in view of her attemptsto obtain reinstatement so soon after her eviction from the plant. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas discussed.Davis informed Board counsel that Weissman had left forFlorida on March 12; that he would be gone for about two weeks ; and that hehad left strict instructions that no one was to do anything respecting matters"such as this" except Weissman. On March 26, Weissman had not yet returned,and shortly afterward, counsel for the Board notified Davis that he intended tomove to reopen the original hearing or have a new complaint issued. OnApril 15, at a conference between counsel for the Board and Davis and hisassociate at Lexington regarding the possibility of compliance with the Inter-mediate Report in the prior case, Sims' case, and another matter not herematerial, were discussed.Davis definitely informed counsel for the Board thatthe respondent did not intend to comply with the Intermediate Report and that itdeclined to do anything with respect to Sims. Counsel for the respondent hadcommunicated with Weissman, in the interim between April 2 and April 15,and had been informed that, in the interest of preserving harmony at the plant,Weissman was unwilling to interfere in a dispute between an employee on theone hand, and a group of employees on the other, and that he would thereforenot reinstate Sims without a Board order."Contentions ; conclusionsThe respondent contends here, in effect, as it did at the former hearing, withrespect to the other employees who were excluded, that the exclusion or evictionof Sims was the act of an anti-union faction of employees, in which none ofthe respondent's supervisors or responsible officers participated, and that con-sequently it is not liable for this eviction.With respect to its subsequent refusalto reinstate Sims upon demand, it contends, as stated by Weissman, that it wasunwilling to interfere in a dispute between conflicting groups of employees, and-therefore declined, in the interest of preserving harmony at the plant, to rein-state this employee.While the record in this case may fail to disclose any evidence of participationby any supervisors or officials of the respondent in the eviction of Sims, or thatthe respondent was aware of Sims' union membership or sympathy,14 neitherof these circumstances affords any justification for the respondent's position.In the first place, apart from the fact that the employees who undertook toevict Sims from the plant obviously did so upon the premise that Sims was aunion member or sympathizer, it is clear that at least as early as March 12,when Organizer Holcomb succeeded in reaching General Manager Drimmer,she conveyed to him the information that she was calling in her official capacityin behalf of Sims. Furthermore, it is apparent that Drimmer's refusal toengage in any discussion with Holcomb regarding Sims' eviction from the plant,was based upon Weissman's instructions to Drimmer not to engage in anycontroversy involving the Union.The events which occurred subsequentlyleave no room for doubt that the respondent took Sims' union membership oradherence for granted when it refused to reinstate her. Indeed, the respondent'swhole defense is based upon the premise that the case arose out of a controversybetween an anti-union and a 'union faction of employees and, by adopting theposition which it did, the respondent is estopped to deny that it was aware ofSims' union membership or adherence, either at the time she was evicted fromthe plant, or when the respondent later refused to reinstate her.With respect to the contention that there is no evidence of participationby any supervisors or officials of the respondent, and therefore a lack of knowl-"The above findings are based upon a stipulation of the parties received in evidenceIn lieu of testimony of the persons involved.14 It is not clear that Sims testified at the former hearing respecting her union-member-ship or adherence. FRED P. WEISSMAN COMPANY155edge on the part of the respondent sufficient to render it liable for the conductof the non-supervisory employees who engaged in the unlawful conduct, it isobvious that the events which transpired with respect to Sims cannot be con-sidered in isolation, but must be regarded against the background of the eventswhich preceded it. Thus, as the Board found in the prior proceeding, 3 employeeswere excluded from the plant on September 19, 1945, because of their unionactivities, by a group of anti-union employees, in the presence of General Man-ager Drimmer and other supervisorsAnother employee was excluded the fol-lowing day under circumstances which the Board found attributable to therespondent, despite the fact that no supervisors or management officials werepresent at the time of the actual exclusion.Again on October 29, still anotheremployee was excluded from the plant by the anti-union employees. The re-spondent's failure to repudiate the acts of these employees in excluding theunion employees, following the original exclusions, on September 19, and itsrefusal to reinstate them thereafter upon demand, encouraged the anti-unionemployees in persisting in their determination to exclude union adherents fromthe plant, and in ultimately evicting Sims from the plant, just as they hadexcluded the others on September 20 and October 29.It has been held by the Board and the Courts that an employer may not, inthe circumstances disclosed by the events which transpired, both with respectto the instant, as well as the prior, hearing, remain aloof and indifferent to theexclusion of a group of employees because of their union activity by a rivalgroup.Indeed, there is an athrmative duty upon the part of an employer toinsure that its right of discharge is not delegated to any union or anti-uniongroup, and bI relinquishing the exercise of that right to such a group, an em-ployer violates the Act"Moreover, it is plain, from the conduct of its super-visors and responsible management officials, as found by the Board in the earliercase, that the respondent manifested an attitude of opposition and hostility tothe Union, of which the so-called anti-union employees could hardly have failedto be aware. In these circumstances, the respondent's failure to disavow andrepudiate the acts of this group of employees at the very outset, when theyfirst embarked upon an undertaking to exclude union members and sympathizersfrom the plant, led to Sims' subsequent eviction.Upon the basis of the foregoing and the entire record, the undersigned con-cludes and finds that the respondent, by permitting a group of employees to evicther from the plant, and thereafter refusing to reinstate her upon demand, be-cause of her union membership and adherence, has discriminated with regardto the hire and tenure of employment of MildredPardonSims, therebydis-couraging membership in a labor organization, inof the Act.violationof Section 8(3)C Discrimination against Mildred Pardon Sims for giving testimony underthe ActIt has been found above that Sims testified as a witness on behalf of the Boardon February 20, 1946'6According to Sims' uncontradicted testimony, the attitude11Seeflatter of Fred P. Weissman, et al,citedsupra,and cases cited thereinSee alsoHatter of Brown Garment Manufacturing Company,62 N L R B. 857, 874, where theBoard said, "Even where no other unfair labor practices are committed, an employer whotakes no action to prevent the exclusion of his employees from work by members of a rivalorganization is himself responsible for the exclusions,such exclusions being tantamount todischarge "(Cases cited )16 It is apparent from the Trial Examiner's Intermediate Report, adopted in substantialpart by the Board in its Decision,that he was favorably impressed by Sims'testimony. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoward her of the group of employees who subsequently evicted her becamestrained following her testimony.Moreover, as the parties stipulated at theinstant hearing, Sims was the only witness who gave testimony on behalf of theBoard who was still employed by the respondent at the time she testified"On March 7, the day after the hearing in the former case was concluded, Simswas evicted from the plant under the circumstances related above.Her evictionon that date was obviously no mere coincidence, and reflected the resentment ofthe hostile employees toward her testifying in behalf of the Board.The principleswhich obtain respecting the responsibility of the respondent for the conduct ofthe group of employees who evicted or excluded the employees because of theirunion activity are equally compelling with respect to the eviction of Sims becauseof her giving testimony under the Act.The undersigned therefore finds that by permitting a group of employees toevict her from the plant, and thereafter refusing to reinstate her upon demand,because she had given testimony under the Act, the respondent has discriminatedagainst Mildred Purdon Sims within the meaning of Section 8 (4) of the Act.The undersigned further finds that by discriminating against the said MildredPurdon Sims within the meaning of Section 8 (3) and (4), the respondent hasinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, thereby violating Section 8 (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE0The activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the respondent discriminated in regard to the hire andtenure of employment of Mildred Purdon Sims, thereby discouraging member-ship in the Union, and because she gave testimony under the Act. It will there-fore be recommended that the respondent offer her immediate and full reinstate-ment to her former or substantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her whole for any loss of payshe may have suffered by reason of the discrimination against her, by payment toher of a sum of money equal to that which she normally would have earned aswages from the date of her discriminatory discharge to the date of the offer ofreinstatement,less her net earnings 1e during such period.17 It was stipulated that nine witnesses were called by the Board at the prior hearingin Case No.9-C-2150.Of these, five were the employees who had been alleged to have beendiscriminatorily discharged ; one was a former employee who had voluntarily left therespondent's employ,two were union representatives,and the last was Sims.iiBy "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for his unlawful discharge and the con-sequent necessity of his seeking employment elsewhere.SeeMatter of Crossett LumberCompany,8 N. L R B. 440. Monies received for work performed upon Federal,State,county,municipal, or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. FRED P.WEISSMAN COMPANY157Apart from the fact that the discharge of an employee because of his unionmembership or adherence has been regarded as one of the most effective weaponsin combating the exercise by employees of their right of self-organization, andthat a finding that an employer has violated the Act in this respect, jutifies anorder requiring him to cease and desist from infringing upon the rights guaranteedunder the Act, the record discloses that the respondent has manifested the sameattitude of hostility to the Union and opposition to the fundamental purpose of theAct, and has persevered in the same type of unlawful conduct as that engagedin by its predecessor.This is especially true, inasmuch as the respondent and hispredecessor have not yet remedied, and have given no indication of any intentionto remedy, the unfair labor practices in which they have been found to have en-gaged.There is, therefore, a real danger that the commission of unfair laborpractices generally is to be anticipated from the respondent's conduct in the past.It will therefore be recommended that the respondent cease and desist from inany manner interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act"Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.International Ladies' Garment Workers Union, affiliated with the AmericanFederation of Labor, is 'a labor organization within the meaning of Section 2(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of MildredPurdon Sims, thereby discouraging membership in the Union, the respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.4.By discriminating against Mildred Purdon Sims because she had giventestimony under the Act, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (4) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Fred. P. Weissman Company, acorporation, its agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Ladies' Garment WorkersUnion, affiliated with the American Federation of Labor or any other labororganization of its employees, by discriminatorily discharging employees, or bydiscriminating in any other manner in regard to their hire and tenure of employ-ment or any term or condition of employment,(b)Discharging or otherwise discriminating against any of its employees be-cause they have given testimony under the Act ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-ie SeeN. L. R. B. v. Express Publishing Company,312 U. S 426,May Department StoresCompany v. N. L. R. B.,326 U. S. 376. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDtions, to join or assist International Ladies' Garment Workers Union, affiliatedwith the American Federation of Labor, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Instruct its employees that it will not permit any group of employees toexclude other employees, for the purpose of discouraging membership in, oractivities on behalf of, International Ladies' Garment Workers Union, affiliatedwith the American Federation of Labor, or because they,,have.given testimonyunder the Act, and that physical assaults upon, or threats of physical violence to,their fellow-employees for the purpose of discouraging membership in, or activi-ties on behalf of, said labor organization, or any other labor organization, orbecause they have given testimony under the Act, will not be permitted in theplant or upon plant property at any time, and take effective action to enforcethese instructions ;(b)Offer Mildred Purdon Sims immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority and otherrights and privileges, and make her whole for any loss of pay she may havesultered by reason of the discrimination against her, by payment to her of a sumof money equal to that which she normally would have earned as wages from thedate of the discriminatory discharge to the date of'the respondent's offer of re-instatement, less her net earnings during such period ;(c)Post at its plant in Harrodsburg, Kentucky, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Ninth Region, shall, after being duly signed by therespondent, be posted by it immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered, defaced, orcovered by any other material;(d)File with the Regional Director for the Ninth Region on or before ten(10) days from the date of the receipt of this Intermediate Report a report inwriting setting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendationsIt is further recommended that unless on or before ten (10) days from re-ceipt of this Intermediate Report,- the respondent notifies the said RegionalDirector that it has complied wih the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions or objections) as lie relies upon, together with the original and four copiesof a brief in support thereof Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with the FRED P.WEISSMAN COMPANY159Regional Director.As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferringthe case to the BoardAny party desiring to submit a brief in support of theIntermediate Report shall do so within fifteen (15) days from the date of theentry of the order transferring the case to the Board, by filing with the Boardan original and four copies thereof, and by immediately serving a copy thereofupon each of the other parties and the Regional Director.IRVING ROGOSIN,Trial Examiner.Dated August 9, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist International Ladies' GarmentWorkersUnion, affiliated with the American Federation of Labor, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer Mildred Purdon Sims immediate and full reinstatement toher former or substantially equivalent position without prejudice to herseniority or other rights and privileges previously enjoyed, and make herwhole for any loss of pay she may have suffered as a result of the discrimi-nation against her.All our employees are free to become or remain members of the above-namedUnion or any other labor organization.We will not discriminate in regard tothe hire or tenure of employment or any teirn or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.We will not discriminate against any employee for giving testi-mony under the Act.We will not permit any group of employees to exclude orevict other employees from the plant because of their union activity.Norwill we permit any physical assault or threats of physical assault by any groupof employees against any other group because of their union activity in the plantor on plant property. If necessary disciplinary action will be taken to enforcethis rule.FRED P. WEISSMAN COMPANY, A CORPORATIONDated -----------------By -------------------------- --------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.717734-47-vol 71-12